DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 8, line 11, “150” is objected to because is the incorrect reference numeral, therefore it is suggested to change “150” to - -250- -; line 12, “152” is objected to because it is the incorrect reference numeral, therefore it is suggested to change “152” to - -252- -.  
Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of claims 8-14 in the reply filed on 12/29/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2016/0232767 A1).
Regarding claim 8, Yang discloses securing a clip (110; Figs. 5 and 6) by providing a clip (110) comprising a first elongated rectangular portion (140) and a second elongated rectangular portion (120) connected along a common edge (160), with the first elongated rectangular portion (140) including at least one locking peg (144) and with the second elongated rectangular portion (120) including at least one receiving hole (124); hinging (pg. 4, [0046], lines 5-13) the clip (110) closed with the at least one locking peg (144) being received in the at least one receiving hole (124); separating a frangible portion (146, 148) from the clip (110); wherein separation (pg. 4, [0048], lines 6-15) of the frangible portion provides a visual indication that the clip has been opened.
Regarding claim 9, Yang discloses wherein, once opened, the clip (110) cannot be reclosed, resealed, or reused.
Regarding claim 10, Yang discloses wherein the frangible portion (146, 148) includes a pull tab (146).
Regarding claim 11, Yang discloses wherein the pull tab (146) is sized to be detached to remove a portion of the clip to allow the first elongated rectangular portion to release the at least one locking peg.
Regarding claim 12, Yang discloses wherein the released locking peg (124) is unable to be reattached to the clip (110) rendering the clip unable to be closed again, reused, or seal any item.
Regarding claim 13, Yang discloses wherein at least one identifier is a barcode (123; pg. 4, [0049], lines 1-3) , or a QR code (143; pg. 4, [0049], lines 3-5), or RFID tag.
Regarding claim 14, Yang discloses wherein the at least one identifier indicates supplier information (i.e. lot information; pg. 4, [0049], lines 16-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited to show bag clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






May 6, 2022